Citation Nr: 1619353	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in December 2014, when it was remanded for further development, to specifically include providing the Veteran a new VA examination to address his contentions with respect to his claim for acquired psychiatric disability.  The Veteran was scheduled for an examination but informed VA that he refused to attend and insisted that the matter be decided based on the evidence of record.  The duty to assist is a two-way street and the Veteran's lack of cooperation extinguished VA's responsibilities in this matter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board deems the requested development to have been completed and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's current acquired psychiatric disability is not shown to have been incurred in service or to otherwise be the result of service.

2. The Veteran's service-connected disabilities of lumbosacral strain (rated as 40 percent disabling) and sciatic of the right and left lower extremities (each rated as 10 percent disabling) yield a combined disability rating of 50 percent and are not shown to prevent the Veteran from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In October 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in December 2010.  As noted above, this matter was remanded to obtain a new VA examination to address unanswered questions and deficiencies in the December 2010 VA examination, but the Veteran vehemently refused to attend and insisted that the matter be decided based on the evidence of record.  Therefore, the Board finds that there is no basis for seeking additional examinations or opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Service Connection Claim

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The Veteran seeks service connection for an acquired psychiatric disability which he asserts is PTSD as a result of his service on the Coast Guard.  Historically, the Veteran asserted that he experiences PTSD specifically due to his medical treatment in service, when a low back disability was detected and a medical board recommended separation, only to be countermanded based on another physician's reading of the medical evidence.  The Veteran asserts that he was returned to duty and forced to work beyond his capacity despite having been given medical excuses from such duty.  Eventually, the Veteran was separated from service and received benefits for his low back disability.  He insists that this "betrayal" by the Coast Guard was especially damaging to him because of traumas experienced in childhood which had caused him to be removed from his home and family.

The Veteran has also described a specific instance in service when he was acting as a shooting range instructor in approximately 1968.  A recruit had his pistol misfire, which blew the grip off and sent shrapnel into his face.  His reaction attracted the attention of the Veteran, who was unaware of the misfire, but responded to see why the recruit was waving his pistol in the air.  When he reached the recruit, he found himself staring down the barrel of the recruit's pistol with the scared young man's finger still on the trigger.  The Veteran stated in a written submission in 1999 that this incident scared him "for a month or so."  Lay statements submitted by the Veteran's fellow service men attest to his assignment as a firing range instructor.

The Veteran has submitted multiple written statements and testified at hearing in September 2012 describing his long history of substance abuse, now in recovery, and homelessness and financial difficulties related to his mental health issues.  The two primary stressors in service as identified by the Veteran are his perceived mistreatment with respect to his back injury and potential discharge and the incident on the firing range.  The Veteran also listed his duties as a recruit instructor, yelling at and punishing recruits, as a stressor on him and as a reminder of the abuse he endured as a child.  

The record shows that the Veteran was diagnosed with PTSD when treated at the Veterans Center in 1993, based on the history provided by the Veteran.  The Veteran declined to attend a psychiatric evaluation offered by the Social Security Administration in 2008.  He was treated at VA in Yuma Arizona in February 2009 and reported that he had depression and PTSD.  He has stated that at the time he was feeling suicidal as a result of the death of his dog.  He has not received any consistent mental health treatment through private providers or VA services which would provide any further insight into the Veteran's mental health disability.  

The Veteran underwent a VA examination in December 2010 and reported that his PTSD symptoms began in 1969 as a result of being injured and lied to by a doctor while in service.  His current symptoms were described as severe and included stress, insomnia, angry outbursts, high irritability, sleep problems, problems with concentration, hypervigilance, and increased startle response.  The Veteran reported that his symptoms affected his total daily functioning and made him totally unable to work or have a normal relationship because of his anger and abrasiveness.  The Veteran described recurrent recollections of being threatened with a gun.  The examiner diagnosed PTSD and a related condition of substance abuse (in remission).  When asked to specify the Veteran's in-service stressor on which the diagnosis of PTSD was based, the examiner described the sequence of events regarding his back injury and return to duty, which was upsetting and which he felt made his back worse.  The examiner stated that the Veteran's diagnosis of PTSD was not related to any fear of hostile military activity in service.

The requirements for a successful claim of service connection are a current disability, an incident in service, and a clear causal link between the two.  The Board concedes that the Veteran currently has an acquired psychiatric disability which has been described as PTSD.  The Board also concedes that the Veteran experienced issues in service related to his back disability and was involved in an incident on the firing range where he had a loaded pistol pointed at him.  What has not been established based on the record is whether the Veteran's current acquired psychiatric disability was caused by or is otherwise the result of either identified incident in service.

The VA examination of December 2010 is the only probative medical evidence with respect to the cause of the Veteran's mental health disability.  The examiner provided a diagnosis of PTSD but did not initially identify the basis of that diagnosis.  He included in the list of symptoms that the Veteran had recurrent memories of being threatened with a gun, but said that the record did not establish that the Veteran experienced fear of hostile military activity in service.  The examiner also responded to a query about the Veteran's stressor by noting the Veteran's description of his alleged mistreatment for his back disability in service as having been upsetting.  However, the examination report was unclear in linking this incident to the Veteran's symptoms of persistent re-experiencing, persistent avoidance, and increased arousal as a result of a traumatic event which are the elements required for a diagnosis of PTSD.    

The Board found (and still finds) the December 2010 to be unclear with respect to the question of the stressor on which the examiner based his diagnosis of PTSD.  Therefore, the matter was remanded for a new examination and opinion to determine the whether one or both incidents in service was the basis of the current acquired psychiatric disability.  The Veteran categorically refused to attend and asserted that the December 2010 VA examination report should be sufficient to decide this matter.

Inasmuch as the Board finds the December 2010 VA examination to be inadequate, it cannot be considered probative evidence in support of the Veteran's claim.  Without this evidence, there are only two diagnoses of PTSD, one in 1993 and one in 2009, based on the history provided by the Veteran.  The Board may not render a medical opinion under the law, but must rely on competent medical evidence.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  The Veteran, while admittedly competent to provide evidence regarding the symptoms he experiences and the incidents in service, is not shown to have the necessary education or expertise to render a medical opinion linking his current disability to service.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  

Based on all of the considerations set forth above, there is insufficient evidence to link the Veteran's current psychiatric disability to his military service.  As a result, the claim must be denied.  38 C.F.R. § 3.655.

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

In this instance, the Veteran's service-connected disabilities are a low back disability, rated as 40 percent disabling, and sciatica in the right and left legs as a result of his back disability, with each leg rated as 10 percent disabling.  His combined disability rating is 50 percent.  As such, the criteria are not met for an award of TDIU on a schedular basis under 38 C.F.R. § 4.16(a).

A review of the record makes it clear that the Veteran's difficulties in securing and following employment are two-fold: physical limitations because of his back disability and difficulty dealing with other people and especially with authority figures as a result of his acquired psychiatric disability.  The Veteran attended five years of college and has earned an associate's degree.  At the December 2010 VA examination the Veteran reported that he had last worked five years previous, for all of three weeks, in a customer service job at a hotel.  However, he was no longer working because he could not handle pressure and got angry at people all the time.  He specifically asserted that his unemployment was primarily due to the effects of his psychiatric condition because "he could get along with people before he developed PTSD."  The VA examiner described the effects of the Veteran's PTSD as being unable to work and barely able to do self-care and being marginal in all of his functioning.  The December 2010 examination of the Veteran's low back disability noted that he was able to drive a car and take care of the activities of daily living, and indicated that he was "medically retired due to spine condition and PTSD."  The examiner stated that the Veteran's low back disability affected his ability to perform physical activities whereas the PTSD affected his ability to perform sedentary activities.

As decided above, the Veteran's acquired psychiatric disability has not been shown to be the result of his military service and can therefore the effects of this disability on his employability cannot be considered with respect to his claim of TDIU.  Based solely on his physical disability, the Veteran has not been shown to be unable to obtain and maintain substantially gainful employment.  As such, there is no basis to refer the question of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) to the Director of Compensation Services for further evaluation.

Based on the considerations set forth above, entitlement to TDIU is denied.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt standard of proof does not apply here and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disability to include PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


